Citation Nr: 0525556	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  04-03 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than April 17, 2001, 
for a grant of service connection for psychotic disorder, not 
otherwise specified, most likely schizophrenia, paranoid 
type, variously diagnosed as post-traumatic stress disorder 
associated (PTSD) with post-operative residuals of a right 
knee injury (psychiatric disability), to include the issue of 
whether there was clear and unmistakable error (CUE) in May 
1989, June 1996 and November 1999 rating decisions.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
February 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that granted service 
connection for psychiatric disability and assigned an initial 
100 percent evaluation, effective April 17, 2001.  The 
veteran perfected an appeal to the Board challenging the 
effective date assigned by the RO for service connection for 
psychiatric disability.

In July 2005, the veteran and a friend testified by 
videoconference at a hearing held before the undersigned 
Acting Veterans Law Judge.  Later that month, the veteran 
submitted additional pertinent evidence that was accompanied 
by a waiver of RO consideration; this evidence will be 
considered by the Board in the adjudication of this appeal.

At the July 2005 hearing, the veteran indicated that he 
wished to file an informal claim for an increased rating for 
his service-connected skin condition.  To date, this issue 
has not been considered by VA and it is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  In May 1989 and June 1996 rating decisions, the RO denied 
service connection for numerous psychiatric disabilities, 
including PTSD; the RO notified the veteran of these 
determinations and of his appellate rights in letters dated 
in May 1989 and June 1996, respectively, but he did not 
appeal either determination and the decisions became final.

2.  In a November 1999 rating decision, the RO denied the 
veteran's application to reopen a claim of service connection 
for PTSD; that same month, the RO notified the veteran of the 
determination and of his appellate rights.

3.  In June 2000, the veteran filed a timely Notice of 
Disagreement (NOD) with the RO's November 1999 determination 
that new and material evidence had not been received to 
reopen a claim of service connection for PTSD, and later that 
month, the RO issued him a Statement of the Case (SOC); 
however, the veteran did not file a Substantive Appeal until 
January 2001, which in a January 2001 rating action, the RO 
determined was untimely.

4.  In February 2001, the veteran challenged the RO's January 
2001 determination regarding the timeliness of his 
Substantive Appeal; in March 2001, the RO issued him an SOC 
on that issue, but the veteran did not file a Substantive 
Appeal; instead, on April 17, 2001, the veteran filed an 
application to reopen a claim of service connection for 
psychiatric disability.

5.  There is no medical evidence showing that a mental 
illness, however severe, rendered the veteran incapable of 
rational thought or deliberate decision making, or that it 
rendered him incapable of handling his own affairs or 
function in society, at any time relevant to perfecting an 
appeal of the May 1989, June 1996 or November 1999 rating 
decisions.  

6.  In a rating decision dated in October 2002, the RO 
granted service connection for psychiatric disability, 
effective April 17, 2001, the date of receipt of the 
veteran's application to reopen the service connection claim.




CONCLUSIONS OF LAW

1.  The RO's November 1999 rating decision that denied the 
veteran's application to reopen a claim of service connection 
for PTSD is final.  38 U.S.C.A. §§ 5107, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.105(a), 20.302, 20.1103 (1999).

2.  The criteria for an effective date earlier than April 17, 
2001, for a grant of service connection for psychiatric 
disability, have not been met.  38 U.S.C.A. §§ 1110, 5108, 
5109A, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.105(a), 3.156, 
3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The duty to notify and assist provisions of the VCAA are 
generally applicable to all claims filed on or after November 
9, 2000, the date of enactment, or filed before the date of 
enactment and pending before VA on that date.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-03, 69 
Fed. Reg. 25179 (2004).  The claim resulting in the instant 
appeal was filed in April 2001, and in October 2001, the RO 
issued the veteran a "VCAA" letter that advising him of the 
criteria for necessary to reopen and substantiate a claim of 
service connection, which satisfies VA's duty to notify under 
the VCAA.  See VAOPGCPREC 8-03, 69 Fed. Reg. 25,180 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that failure to comply with the notice 
requirement of the VCAA is not prejudicial to the veteran if, 
based on the facts alleged, no entitlement exists.  See 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  In 
addition, the Court has held that a veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide him a VCAA notice of the laws and 
regulations governing effective dates, if, based on the facts 
of the case, entitlement to an earlier effective date is not 
shown as a matter of law.  See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004).  Here, the veteran acknowledges 
receiving notice of the prior, adverse May 1989, June 1996 
and November 1999 rating decisions, and he has neither cited 
nor submitted evidence showing that he was mentally incapable 
of initiating an appeal.  Further, with respect to the CUE 
aspect of the veteran's claim, the Court has held that VA's 
duties to notify and assist contained in the VCAA are not 
applicable to CUE claims.  See Sorakubo v. Principi, 16 Vet. 
App. 120; 122 (2002); Livesay v. Principi, 15 Vet. App. 165, 
178-79 (2001) (en banc).  As discussed below, the Board has 
determined that the veteran is not entitled to an earlier 
effective date as a matter of law.  The Board finds, 
therefore, that he has not been prejudiced by the RO's 
failure to provide him an appropriate VCAA notice.

Factual Background

The veteran primarily contends that an earlier effective date 
is warranted for his service connected psychiatric disability 
on the ground that he did not perfect appeals of the RO's May 
1989, June 1996 and November 1999 rating decisions because he 
was mentally incompetent at the time.  He also challenges the 
RO's earlier determinations on the basis that they were 
clearly and unmistakably erroneous in denying service 
connection for psychiatric disability.

The veteran initially filed a claim of service connection for 
a nervous condition in March 1989.  In an April 1989 rating 
decision, the RO denied service connection for a nervous 
condition on the ground that there was no evidence showing 
that the veteran had a psychiatric disability in service.  
The veteran filed a claim for PTSD in July 1995.  A rating 
decision dated June 1996 denied service connection for PTSD 
because there was not sufficient evidence of record at that 
time to corroborate the stressful event the veteran 
associated with the development of PTSD.  The RO notified the 
veteran of these determinations and of his appellate rights 
in letters dated in May 1989 and June 1996, respectively, but 
he did not appeal either determination and the decisions 
became final.

In May 1999, the veteran filed an application to reopen his 
claim for PTSD.  In a November 1999 rating decision, the RO 
determined that new and material evidence had not been 
submitted sufficient to reopen the claim and denied his 
application.  Later that same month, the RO notified the 
veteran of the determination and of his appellate rights.  In 
June 2000, the veteran filed a timely NOD with the RO's 
November 1999 determination, and later that month, the RO 
issued him an SOC; however, the veteran did not file a 
Substantive Appeal until January 2001, which in a January 
2001 rating action, the RO determined was untimely.  

In February 2001, the veteran challenged the RO's January 
2001 determination regarding the timeliness of his 
Substantive Appeal; in March 2001, the RO issued him an SOC 
on that issue, but the veteran did not file a Substantive 
Appeal.  As such, the veteran did not perfect his appeal of 
the November 1999 determination.  Instead, on April 17, 2001, 
the veteran filed an application to reopen a claim of service 
connection for psychiatric disability.

The RO, in a rating decision dated December 2001, determined 
that new and material evidence had not been submitted 
sufficient to reopen the veteran's claim of entitlement to 
service connection for psychiatric disability.  The veteran 
filed an NOD with this decision in February 2002.  A Decision 
Review Officer decision, dated October 2002, granted service 
connection for psychotic disorder, not otherwise specified, 
most likely schizophrenia, paranoid type, variously diagnosed 
as PTSD with post-operative residuals of a right knee injury, 
and assigned an initial 100 percent evaluation, effective 
date April 17, 2001, the date of the veteran's most recent 
claim was filed.  

The veteran and a friend testified at a hearing held before 
the undersigned Veterans Law Judge in July 2005.  During the 
proceeding, the veteran acknowledged that he had received 
notice of the prior RO rating decisions denying him service 
connection for psychiatric disability.  The veteran 
maintained, however, that he was not mentally competent to 
appeal those decisions at the time they were issued.  The 
veteran also asserted entitlement to an earlier effective 
date on the basis that earlier RO rating decisions denying 
service connection for psychiatric disability were clearly 
and unmistakably erroneous; in support, he contended that 
because VA breached its duty to assist him in substantiating 
his earlier psychiatric disability claims, implying that if 
he had been afforded formal VA psychiatric examinations, 
evidence would have been generated that would have 
substantiated his claims.

Finally, in June 2005, the veteran submitted additional 
evidence in support of his claim, which was accompanied by a 
waiver of RO consideration.  The evidence, which consists of 
medical records dated from June 1988 to August 1999, reflects 
that the veteran received treatment for psychiatric 
disability.  These records include a September 1988 private 
hospital discharge summary, which indicates that following 
approximately six weeks of inpatient care, the veteran was 
diagnosed as having chronic paranoid schizophrenia.  The 
medical records are silent for a medical opinion linking the 
onset or the etiology of the veteran's psychiatric disability 
to service.

Analysis

A.  Finality

(1) CUE

In his statements and testimony, the veteran maintains that 
he should be entitled to an earlier effective date for the 
grant of service connection for his psychiatric disability 
because "all earlier decisions" contained CUE.  He appears 
to be arguing that he should have previously been diagnosed 
as having a psychiatric disability that was related to or had 
its onset during service, and that his current diagnosis.  He 
also contends that the earlier ratings were in error because 
the RO did not fully develop his case.

If a prior RO rating decision contains CUE, even if an appeal 
is not initiated, that determination does not become final.  
38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  With regard to 
the CUE aspect of the veteran's claim, the Board notes that 
the Court has stated that CUE is a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the results would have been manifestly different but for 
the error.  See Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. 
Cir.) (expressly holding that in order to prove the existence 
of clear and unmistakable error, a claimant must show that an 
error occurred that was outcome-determinative, that is, an 
error that would manifestly have changed the outcome of the 
prior decision); Hines v. Principi, 18 Vet. App. 227, 235 
(2004).  

In Russell v. Principi, 3 Vet. App. 310 (1992), the Court set 
forth a three-pronged test for determining when there is 
clear and unmistakable error present in a prior decision.  
These are (1) either the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. at 313-14.  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
Court stated:

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. ... If a claimant-appellant 
wishes to reasonably raise CUE there 
must be some degree of specificity as to 
what the alleged error is and, unless it 
is the kind of error ... that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even 
stronger.

Fugo, 6 Vet. App. at 43-44 (emphases added).  

Thus, as a threshold matter, a claimant must plead CUE with 
sufficient particularity.  Only if this threshold requirement 
is met does the Board have any obligation to address the 
merits of the CUE claim, because otherwise it must be 
dismissed without prejudice.  See Simmons v. Principi, 17 
Vet. App. 104, 114-15 (2003); see also Phillips v. Brown, 
10 Vet. App. 25 (1997) (distinguishing denial of CUE due to 
pleading deficiency and denial of CUE on merits); Luallen v. 
Brown, 8 Vet. App. 92 (1995) (same).  

The Court has also held that allegations that previous 
adjudications have improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE.  
See Baldwin v. West, 13 Vet. App. at 5; Damrel v. Brown, 6 
Vet. App. 242, 246 (1994).  Similarly, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that the VA's breach of its duty to assist cannot 
form a basis for a claim of clear and unmistakable error.  
See Cook v. Principi, 318 F. 3d 1334, 1344-47 (Fed. Cir. 
2002) (en banc); see also Caffrey v. Brown, 6 Vet. App. 377, 
382 (1994).  

The Board finds that the arguments advanced by the veteran 
allege CUE with the requisite specificity.  See Simmons; see 
also Phillips, Luallen.  Accordingly, the Board will proceed 
to consider the merits of the veteran's claim.  The Board 
finds, however, that because the record does not show that 
the veteran was diagnosed as having a psychiatric disability 
due to service at the time of the earlier RO adjudications, 
there was a tenable basis for the RO's rating decisions 
denying service connection for this condition.  As such, the 
RO rating decisions were not clearly and unmistakably 
erroneous.  Bustos; Hines.  In this regard, the Board points 
out that the newly received evidence shows that the veteran 
was diagnosed as having chronic paranoid schizophrenia 
approximately four years after his discharge.  The Board 
notes, however, that presumptive service connection would not 
be warranted on that basis.  In any event, because the 
records were not received until June 2005, they necessarily 
were not considered by the RO at the time of the prior 
adjudications, and thus cannot, as a matter of law, support 
his claim that the earlier rating decisions were clearly and 
unmistakably erroneous.  Russell.

Finally, with respect to the veteran's argument that VA 
breached its duty to assist him in the development of his 
earlier claims constituted CUE, the Board observes that it is 
well settled that any failure by VA to comply with its duty 
to assist in the development of a claim does not CUE.  In 
Simmons v. Principi, the Court that the failure to provide 
the appellant with a "comprehensive medical evaluation" 
could not, as a matter of law, serve to vitiate the finality 
of a prior rating decision on the basis of clear and 
unmistakable error.  Id. at 109; see also Cook; Damrel.  

(2) Tolling due to mental incompetency

The veteran argues that he was incompetent when he received 
the prior denials of service connection for psychiatric 
disability in April 1989, June 1996 and in November 1999.  
Therefore, he contends that he should not be penalized for 
failing to appeal those decisions, and should be granted an 
effective date based on those earlier claims.  

In Barrett v. Principi, 363, F.3d 1316 (Fed. Cir. 2004), the 
Federal Circuit held that, for the purposes of determining 
whether a claimant timely appealed to that particular court, 
equitable tolling is available where a veteran is able to 
show that the failure to file was the direct result of a 
mental illness that rendered him incapable of rational 
thought or deliberate decision making, or incapable of 
handling his own affairs or unable to function in society.  
Id. at 1321.  The Federal Circuit cautioned that a medical 
diagnosis alone or vague assertions of mental problems will 
not suffice.  Id.

Recently, the Court, in Claiborne v. Nicholson 19 Vet. App. 
181 (2005), clarified that the burden of proof is on the 
veteran to show that the failure to file an appeal was the 
direct result of a mental illness.  Thus the veteran holds 
the burden of submitting competent medical evidence showing 
that he was mentally incapable of filing an appeal with 
regard to those prior decisions.  Id. at 184.  Indeed, in 
McCreary v. Nicholson, No. 05-45 (U.S. Vet. App. Sept. 2, 
2005).  The Court recently declared, "Merely establishing 
mental incapacity, no matter how severe, is not sufficient 
for equitably tolling the judicial-appeal period."

In this regard, the Board points out that there is no 
evidence of record indicating that the veteran at any time 
has been found to be incompetent.  The report of the 
veteran's most recent VA fee-basis examination, dated July 
2002, reflects the veteran was competent for VA purposes.  
Further, although the veteran did not complete his appeal of 
the denial of service connection for a nervous condition in 
1999, he was able to initiate an appeal, which the Board 
finds probative as to the question of whether he had the 
mental capacity to do perfect one.  

In light of the foregoing, the Board finds that the veteran 
has not met his burden of showing that he was mentally 
incompetent to appeal the prior adverse decisions, and that 
the preponderance of the evidence is against a finding that 
equitable tolling of the appellate limitations period is 
appropriate.  As such, the prior decisions regarding mental 
disorders in this case are final.

B.  Earlier effective date laws and regulations

Under governing law, the effective date for a grant of 
service connection on the basis of the receipt of new and 
material evidence following a final prior disallowance is the 
date of receipt of the application to reopen, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(q)(1)(ii).  Therefore, the RO assigned the 
earliest possible effective date for its grant of the 
reopened claim, which as noted above was received by VA on 
April 17, 2001.  See Leonard v. Nicholson, 405 F.3d 1333 
(Fed. Cir. 2005); Sears v. Principi, 349 F3d. 1326 (Fed. Cir. 
2003).  

Because this case is factually similar to Sears, the Board 
concludes that a discussion of that case in instructive for 
the Board's consideration of this matter.  In Sears, the 
Federal Circuit observed that in October 1995, the veteran 
had sought to reopen a previously denied claim of service 
connection for PTSD.  The Federal Circuit noted that in an 
August 1997 rating decision, the RO had granted service 
connection for PTSD, effective October 1995.  The veteran 
challenged the effective date assigned by VA.  The Federal 
Circuit, however, held that pursuant to 38 C.F.R. 
§ 3.400(q)(1)(ii), which it declared was a valid gap-filling 
regulation, there was no conflict between 38 U.S.C.A. §§ 5108 
and 5110, and therefore the earliest possible effective date 
for service connection for a reopened claim was the date the 
reopened claim was received.  Sears v. Principi, 349 F3d. at 
1332.

In light of the foregoing, entitlement to an effective date 
prior to April 17, 2001, for the grant of service connection 
for psychiatric disability is not warranted as a matter of 
law.  See Shields v. Brown, 8 Vet. App. 346, 349 (1995) (an 
earlier effective date cannot be awarded in the absence of 
statutory authority); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (a claim should be denied based on lack of 
legal merit if there is no entitlement under the law).  As 
such, this claim must be denied.


ORDER

Entitlement to an effective date earlier than April 17, 2001, 
for the grant of service connection for a psychotic disorder, 
is denied.



	                        
____________________________________________
	Steven D. Reiss
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


